DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the antecedent basis for “the lower assembly 200” is lacking.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coatney (pub. no. 20190227328).
Regarding claim 8, Coatney discloses a large-screen VR integrated game machine, comprising a) an upper assembly 100 disposed on and moveably attached to a top portion of the lower assembly 200 (“FIG. 7 is a perspective view an embodiment of the VR/AR display system 20 used in conjunction with the amusement ride passenger vehicle 36 with users 14 seated in the passenger vehicle 36. As depicted, the users 14 are secured inside the passenger vehicle 36 with locking lap bars, 82, 84. As shown, lock bar 80 has the VR/AR display system 20 secured inside a cavity 86, suitable for storing the VR/AR display system 20 in the passenger vehicle 36. More specifically, the cavity 86 is disposed in a lap bar cummerbund 88. The passenger 14 secured via the locking lap bar 82 is shown as removing the VR/AR display system 20 from the locking lap bar 82 to place the VR/AR display system 20 on the scaffolding system 12”, [0043]), 

b) a VR head mounted display retracting device 150 connected to an interior of the upper assembly 100, the VR head mounted display retracting device 150 comprising i) an installation protection bracket 300, ii) a power transmission system 400 disposed within the installation protection bracket 300, iii) an electrical control system 500, wherein the electrical control system 500 is mechanically connected to an outer wall of the installation protection bracket 300 and is electrically connected to the power transmission system 400, and iv) a pulley system 600 connected to the power transmission system 400, for delivering and retracting a VR head mounted display (“In the depicted embodiment, the VR/AR display system 20 includes one or more umbilical conduits 92 that may be used to transmit electrical signals and/or power to external computing devices located in the multi-passenger vehicle 36 or communicatively and/or operatively coupled to the multi-passenger vehicle 36. The umbilical conduits 92 may retract (e.g., via spring bias mechanism, electric motor assist, gravity assist, and so on) into respective locking lap bars 80, 82, 84 and, in some embodiments, into a cable reservoir 94”, [0044]; “FIG. 8 is a perspective view of an embodiment of the locking lap bar 80 showing further details. In the depicted embodiment, the VR/AR display system 20 is shown stored in the cavity 86 before use by the users 14. As mentioned earlier, the VR/AR display system 20 may include the umbilical conduits 92 which may retract via spring bias mechanism, electric motor assist, gravity assist, and so on, internally inside the locking lap bar 80, the lap bar cummerbund 88, and/or the cable reservoir 94, aiding in more securely attaching the VR/AR display system 20 into the cavity 86. Magnets may also be used to fasten the VR/AR display 20 inside of the cavity 86”, [0045]; “The lap bar cummerbund 88 may include a trench (e.g., curved trench) 100. Spills, rain, and the like, encountered during the theme ride, may be funneled away from the VR/AR display system 20 via the trench 100. Because of its curved shape (e.g., scallop shape), the trench 100 may also facilitate cleaning any spills and improving maintenance turnaround. Additionally, the lap bar cummerbund 88 may be manufactured out of metals, plastic, or combinations thereof, having a material and/or surface coating suitable for withstanding spills, outdoor exposure, and improving cleaning “, [0046]; “Once mated with the scaffolding system 12, power, data, and so on, may be provided to the VR/AR display system 20 while in use via the umbilical conduits 92. The VR/AR display system 20 may then provide visual sensory experiences via the display 24, and auditory sensory experiences via the audio system 26”, [0047]).
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715